Citation Nr: 1419886	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-26 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for lumbar radiculopathy secondary to the Veteran's service-connected degenerative disc disease of the lumbar spine, claimed as bilateral leg numbness and tarsal tunnel syndrome.

2.  Entitlement to service connection for carpal tunnel syndrome, claimed as carpal and ulnar tunnel syndrome.

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left patella.

4.  Entitlement to a compensable disability rating for popliteal entrapment syndrome of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from July 1970 to February 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing has been associated with the claims file.  

The entitlement to a disability rating in excess of 10 percent for chondromalacia of the left patella is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board finds that the Veteran's radiculopathy of the lower extremities is causally and etiologically related to the Veteran's service-connected degenerative disc disease of the lumbar spine.  

2.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's carpal tunnel syndrome first manifested during service.  

3.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of an increased rating for popliteal entrapment syndrome of the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of the lower extremities as secondary to the degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for service connection for carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a compensable disability rating for popliteal entrapment syndrome of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for radiculopathy of the lower extremities and carpal tunnel syndrome.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding these issues.



Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
  
Service Connection - Radiculopathy of the Lower Extremities

The Veteran contends that he has numbness of the lower extremities that is causally and etiologically related to his service-connected degenerative disc disease of the lumbar spine.  The Board notes that the Veteran was originally denied service-connection for radiculopathy in September 2009, because at the time, service connection had not been established for a low back disability.  Since then, service connection for degenerative disc disease of the lumbar spine was established, and  the medical evidence of record shows treatment for radiculopathy of the lower extremities secondary to the degenerative disc disease of the lumbar spine.  These records include a February 2011 VA examination that noted degenerative disc disease of the lumbar spine with symptoms of radiculopathy.  The Veteran also submitted numerous private treatment records that note radiculopathy and numbness of the lower extremities due to degenerative disc disease of the lumbar spine.  

Based on the evidence of record, the Board finds that the Veteran has radiculopathy of the lower extremities that is causally and etiologically related to the Veteran's degenerative disc disease of the lumbar spine.  


Service Connection - Carpal Tunnel Syndrome 

The Veteran contends that he has carpal tunnel syndrome bilaterally that manifested during service.  The Board acknowledges that the Veteran has a current diagnosis of carpal tunnel syndrome.  

The Veteran's service treatment records show a diagnosis of carpal tunnel syndrome bilaterally in July 1988 and January 1991.  

The Veteran did not receive treatment for carpal tunnel syndrome between separation from service and his current treatment.  In March 2006, the Veteran was again diagnosed with bilateral carpal tunnel syndrome.  

The Veteran testified at the May 2012 Board hearing that he continued to experience symptoms of carpal tunnel syndrome from separation from service to the present date.  The Veteran was prescribed braces, which he wore during this time to prevent flare ups of his carpal tunnel.  He did not require medical treatment as the use of braces allowed him to manage the disability independently.  The Board finds that the Veteran is competent and credible regarding his reports of wrist brace use.  

Although the Veteran's treatment of carpal tunnel syndrome is not documented in the medical records between separation from service and the finding of carpal tunnel syndrome in March 2006, the Board finds that the Veteran self-treated.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concludes that his current carpal tunnel syndrome manifested during service and is causally or etiologically related to service.   

Withdrawal - Popliteal Entrapment Syndrome

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In September 2011, the Veteran perfected an appeal as to the issue of entitlement to a compensable disability rating for popliteal entrapment syndrome of the left lower extremity.  During the May 2012 Board hearing, the Veteran indicated that he wished to withdraw his appeal regarding that issue pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding peripopliteal entrapment syndrome of the left lower extremity, and the issue is dismissed.


ORDER

Entitlement to service connection for lumbar radiculopathy secondary to the Veteran's service-connected degenerative disc disease of the lumbar spine, claimed as bilateral leg numbness and tarsal tunnel syndrome, is granted.

Entitlement to service connection for carpal tunnel syndrome, claimed as carpal and ulnar tunnel syndrome, is granted.

The appeal for a compensable disability rating for popliteal entrapment syndrome of the left lower extremity is dismissed.  


REMAND

During the May 2012 hearing, the Veteran reported that the Veteran's knee disability had significantly worsened within the six to nine months prior.  The Veteran complained of an inability to squat or to put any weight on his left knee.  He also complained of buckling and instability.  As the Veteran asserted a worsening of his disability and it has been almost three years since the most recent VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's left knee disability.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by the knee disability.  Specifically, the examiner should present range of motion findings and determine if the Veteran experiences instability or subluxation.  

2.  After completion of the above, the RO/AMC should review the expanded record and determine if a higher rating for the disability on appeal may be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


